Title: From Mercy Otis Warren to Abigail Smith Adams, 6 November 1813
From: Warren, Mercy Otis
To: Adams, Abigail Smith



Plymo. Ms. Novr. 6th. 1813

With the same glow of affection which has for many years been cherished in my bosom, I received yours of the first Instt. and seldom indeed do I meet with any thing in the Letters of my Friend Mrs Adams that causes a moments uneasiness.—But I have been anxious since your last & more so since the arrival of this day’s Post least some accident may have happened to a valuable Packet which I was led to expect would have accompanied your Letter.—You observed, that you complied with my request to peruse some Letters of your absent Son.—You request also that they may be returned when I have sufficiently perused them.—This led me to suppose that they were sent on, or that they would have been this day.—As we find nothing of them I have though proper to inform you immediately. I should be very much mortified if so kind an Effort to oblige should have felt under any misfortune by  mistake or other ways.— If they were entrusted to a Post Conveyance the failure must have been in the Quincy Office.—
I am highly gratified by your expressions of esteem & love to my dear children who have recently visited you.—My dear Mercy Otis gives her hand for life on Monday Evening to a Gentleman who I hope will prove worthy of such a heart as she possesses.—I think I have told you before how much I was gratified by the visit from your Children & if I should live shall hope for a repetition as you assure me the enjoyment of their visit was mutual.—
If Colo. Smith is not gone you will express to him my regards & best wishes for his present & future happiness.—
Your kind greetings jointly & severally are reciprocated by a heart which never can forget former friendships or be indifferent to the existence of present friendly feelings which warm the bosom of
Mercy Warren